DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
4.	A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  (see later sections below) based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function also lacks adequate written description and may not be sufficiently enabled to support the full scope of the claim.   The following limitations are indefinite:
	a) “layout-unknown part pipe resistance calculating means” in claim 1 line 5 and claim 2 line 2.
	b) “measurement value acquiring means” in claim 3 line 12 and claim 6 line 11
	c) “layout-known part pipe information inputting means” in claim 3 line 14
	d) “layout-unknown part pipe resistance optimization calculating means” in claim 3 line 16
	e) “pipe network pressure loss calculating means” in claim 3 line 20
	f) “pipe network calculation result displaying means” in claim 3 line 24, claim 4 line 2, and claim 5 line 2
	g) “layout-unknown pipe outlet flow condition inputting means” in claim 6 line 13
	h) “measurement value acquiring means” in claim 8 line 13

	j) “layout-unknown part pipe resistance optimization calculating means” in claim 8 line 18
	k) “pipe network pressure loss calculating means” in claim 8 lines 21-22
	The above limitations are recited by name in the specification with no accompanying description of the structure, material, or acts encompassed.  The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)  or pre-AIA  section 112, first paragraph (see MPEP 2181 (IV)).  
5.	Dependent claim 2 depends from claim 1 and is rejected for at least the same reasons as claim 1.  Dependent claims 4-6 depend from claim 3 and are rejected for at least the same reasons as claim 3.  Dependent claim 9 depends from claim 8 and is rejected for at least the same reasons as claim 8.  

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-6 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

	b) “measurement value acquiring means” in claim 3 line 12 and claim 6 line 11
	c) “layout-known part pipe information inputting means” in claim 3 line 14
	d) “layout-unknown part pipe resistance optimization calculating means” in claim 3 line 16
	e) “pipe network pressure loss calculating means” in claim 3 line 20
	f) “pipe network calculation result displaying means” in claim 3 line 24, claim 4 line 2, and claim 5 line 2
	g) “layout-unknown pipe outlet flow condition inputting means” in claim 6 line 13
	h) “measurement value acquiring means” in claim 8 line 13
	i) “layout-known part pipe information inputting means” in claim 8 lines 14-15
	j) “layout-unknown part pipe resistance optimization calculating means” in claim 8 line 18
	k) “pipe network pressure loss calculating means” in claim 8 lines 21-22
8.	However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

9.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the “air tank” is connected or relates to the rest of the “pipe network”, as it is not clear from the claims how the “air tank pressure data” and “air tank outlet flow rate data” has any relation to the pipe network.  Without any clear defined relationship, any arbitrary air tank unrelated to the pipe network could read on the claim limitations.  Similar gaps in the relationship between the pipe network and air tank are also found in independent claims 3 and 8. Appropriate clarification/correction is requested.


10.	Regarding claims 3 and 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Claim 3 line 10 and claim 6 line 5 recite “an equipment, such as an air cylinder or an air blow”, where it is not clear whether the air cylinder or air blow are necessarily part of the equipment.  Appropriate clarification/correction is requested.
11.	Claim 6 lines 11-12 (and similarly in claim 9 line 8) teaches “wherein the measurement value acquiring means acquires and stores a detection value of the pressure sensor together”.  It is not clear what the detection of the pressure sensor is stored together with, as there is only a single entity value taught here.  Appropriate clarification/correction is requested.
12.	Claim 8 recites the limitation "the measurement value acquiring means”, “the layout-known part pipe information inputting means,” “the layout-unknown part pipe resistance optimization calculating means,” and “the pipe network pressure loss calculating means” in claim 8 lines 13-22.  There is insufficient antecedent basis for these limitations in the claim, which have no previous teaching for these elements.  Appropriate clarification/correction is requested.
13.	Dependent claim 2 depends from claim 1 and is rejected for at least the same reasons as claim 1.  Dependent claims 4-6 depend from claim 3 and are rejected for at least the same reasons as claim 3.  Dependent claim 9 depends from claim 8 and is rejected for at least the same reasons as claim 8.  

Allowable Subject Matter
14.	Claims 1-6 and 8-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
15.	The following is a statement of reasons for the indication of allowable subject matter:  
	In regards to claim 1, the closest prior art, Shinoaki (US Pat. No. 5,414,641) at least teaches:
a pipe network evaluation device for calculating a flow of compressed air in a pipe network (Shinoaki col. 1 lines 48-53 teaches a pipe network evaluation device for evaluating the flows in a pipe network) based on a pipe network model including the fluid equipment and the pipe (Shinoaki Fig. 1), the pipe network evaluation device comprising:
a layout-unknown part pipe resistance calculating means (Shinoaki col. 8 lines 35-39 and lines 60-66 teach an application program in a CPU as a layout-unknown part pipe resistance calculating means) for estimating a pipe resistance of a layout-unknown part (Shinoaki Fig. 10 and col. 9 line 1 through col. 10 line 35 teach carrying out calculations for estimating pipe resistances for upstream and downstream nodes in a layout-unknown part of the pipe network) based on:
layout-known part pipe layout information, which is layout information of a part where layout information is known (Shinoaki col. 9 line 24-29 teach where the calculation process is based on source nodes N1 and N4 of the layout that are known in advance).

However claim 1 contains allowable subject matter because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation device comprising: a layout-unknown part pipe resistance calculating means for estimating a pipe resistance of a layout-unknown part, based on: air tank pressure data, which is pressure data of compressed air in an air tank; air tank outlet flow rate data, which is flow rate data of compressed air supplied from the air tank;  and layout-unknown part pipe outlet pressure data, which is outlet pressure data of a part where layout information is unknown, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Similarly, claim 3 contains allowable subject matter because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation device comprising: a layout-unknown part pipe resistance optimization calculating means for obtaining a pipe resistance of a 
Similarly, claim 8 contains allowable subject matter because the closest prior art, Shinoaki (US Pat. No. 5,414,641) fails to anticipate or render obvious a pipe network evaluation method comprising; obtaining a pipe resistance of a layout-unknown part by an optimization calculation method, based on data stored in the measurement value acquiring means and layout-known part pipe information input with the layout-known part pipe information inputting means, combination with the rest of the claim limitations as claimed and defined by the Applicant.
16.	Dependent claim 2 depends from claim 1 and contains allowable subject matter for at least the same reasons as given for claim 1.  Dependent claims 4-6 depend from claim 3 and contain allowable subject matter for at least the same reasons as given for claim 3.  Dependent claim 9 depends from claim 8 and contains allowable subject matter for at least the same reasons as given for claim 8.  

Pertinent Art
17.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed .
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        2/25/2021